Citation Nr: 1421596	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left elbow disorder, to include as secondary to the service-connected left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the RO.

In April 2010, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  

While the Veteran was scheduled for a Board hearing in March 2010, he failed to appear and has not requested rescheduling.  

In May 2012 and July 2013, the Board remanded the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS claims file includes additional private treatment reports from Dr. R.  As these records are cumulative or redundant of evidence previously of record, or not pertinent to the matter on appeal, remand for initial RO consideration of this evidence is not warranted.  




FINDINGS OF FACT

1. The Veteran is not shown to have a current disability manifested by left ulnar neuropathy.

2. The Veteran is not shown to have manifested complaints or findings referable to a left elbow injury or disorder in service or for many years thereafter. 

3. The Veteran is not shown to have a chronic left elbow disorder due to the fall from a vehicle or another injury or event of the his active service; nor is any shown to have been caused or aggravated by the service-connected left shoulder disability.


CONCLUSION OF LAW

The Veteran does not have left elbow disability due to disease or injury that was incurred in or aggravated by active service, nor is any proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment and private treatment records.  The Veteran presented testimony at a DRO hearing, and while he also was provided an opportunity to provide testimony at a Board hearing, he failed to appear.  

In compliance with the Board's May 2012 and July 2013 remand, the Veteran was provided with a VA examination and addendum opinions regarding the claimed left elbow disorder.  The examiner provided an opinion with regard to the etiology of this claimed disability. For these reasons, the RO/AMC is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.


II.  Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006. The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744  -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

The Veteran asserts that he has a left elbow disorder that either was incurred in service or is related to his service-connected left shoulder disability.  In particular, he reports suffering traumatic injury to his left elbow during the same event when he injured his left shoulder during service.

The service treatment records show that the Veteran complained of left shoulder pain due to a fall from a military vehicle in August 1978.  There is no notation of left elbow pain or diagnosis of left elbow disability related to this incident.  

An October 1978 treatment record noted the Veteran's report that the pain radiated down the trapezius and deltoids.  A discharge examination noted a history of left shoulder trauma with pain.  However, no abnormalities with respect to the left elbow were listed.  

Following the Veteran's discharge from service, the Veteran was afforded a VA examination in October 1980.  He reported injuring his left shoulder when he fell out of a truck.  He complained that the left shoulder cracked and hurt on certain movements.  He did not report any complaints referable to the left elbow.  A diagnosis of trauma of the left shoulder was assigned.

On VA examination in March 2002, the Veteran continued to report having left shoulder pain stemming from the in-service fall.  An examination revealed that he had intact medial, radial, and ulnar sensation, bilaterally.  Strength was intact for the left upper extremity.  A left shoulder x-ray study was noted to be normal.

During the April 2008 DRO hearing, the Veteran testified that he injured his left elbow as a result of the fall out of the vehicle that also caused his left shoulder.  He noted that, while his shoulder and head injuries were the focus of treatment at that time, he experienced left elbow symptoms in service and continuously since that time.

On VA QTC examination in July 2009, the Veteran reported injuring his elbow in service when he fell out of a truck and landed on his left shoulder and elbow. An upper extremity motor function examination indicated neuritis involving the bilateral median nerve.  Reflexes were also diminished on the right and left, while there was decreased sensation over both hands in a non-dermatomal pattern.  An x-ray study of the left elbow was negative.  

After the examination, the examiner diagnosed left ulnar neuropathy at the elbow.  The examiner opined that the Veteran's left cubital tunnel syndrome was a direct result of his falling out of a truck on his elbow.  She noted that trauma to the elbow was a known cause of neuropathy.

A September 2009 treatment report from a private physician reflects that the Veteran had a positive tinel sign over the median nerve at the wrist and ulnar nerve at the elbow.  A nerve conduction study in August 2009 demonstrated diffuse peripheral polyneuropathy with probable underlying carpal tunnel syndrome.

On VA peripheral nerves and left shoulder examination in July 2012, the examiner indicated that the Veteran now described his shoulder pain as radiating down to the elbow. The Veteran reported having bilateral upper and lower extremity peripheral neuropathy.   He added that, more recently, his left elbow had been painful and that he had radiating pain from the lateral epicondyle to the hand.  

On muscle strength testing, the Veteran's left elbow flexion and extension were normal. While there was decreased sensation in the hand and fingers, bilaterally, the shoulder and inner and outer forearms were normal.  

The examiner indicated that the ulnar and radial nerves were normal, bilaterally, while there was mild incomplete paralysis of both median nerves.  The EMG studies dated in August 2009 reflected diffuse polyneuropathy of the upper and lateral extremities and bilateral cubital tunnel syndrome, which was noted to be difficult to distinguish from polyneuropathy. 

The examiner found that there was no evidence of left ulnar neuropathy on EMG, nor was there any indication on physical examination that he had this disorder.  

Therefore, the examiner found it was less likely as not that this disorder was related to service or caused by or aggravated by any other service-connected conditions.  She noted that the Veteran's left elbow complaints were consistent with lateral epicondylitis, a treatable musculoskeletal disorder.

An August 2013 private treatment report reflects that the Veteran reported a chronic left shoulder injury related to a fall from a vehicle in service.  The Veteran reported that he was diagnosed with traumatic arthritis and ulnar neuropathy.  Carpal tunnel in both hands was also indicated.  The examiner noted that the left elbow had a slight decreased range of motion with subjective numbness in his left fingers and palm of his hand.  Dr. R. noted diagnosis of ulnar neuropathy and shoulder pain.   

In an August 2013 addendum opinion, the July 2012 VA examiner indicated that she reviewed the Veteran's entire claims file, including his Virtual records and VA outpatient treatment records. After this review, she found no evidence of any complaints of any elbow condition in service; therefore, she found it less likely as not that the claimed elbow disorder was incurred in or caused by the claimed in-service injury.  

Moreover, the VA examiner found that the Veteran's left shoulder condition was in no way related to the radiating pain from the left elbow to left hand and that he was complaining of (and for which no diagnosis was found) in the July 2012 VA examination.  Therefore, the examiner found that the claimed left elbow disorder was less likely than not secondary to the service-connected left shoulder disability.

In a statement dated in March 2014, a private physician noted that the Veteran had returned for treatment related to his chronic left elbow complaints.  He indicated that the Veteran injured his elbow in service in 1978, and had pain, swelling, and stiffness since that time.  He noted that the Veteran had been referred to orthopedic surgery for his left elbow.

At the outset, the Board points out that, to the extent that the Veteran has been diagnosed with bilateral carpal tunnel syndrome, this disability has been separately adjudicated and was addressed in a previous Board decision.

As regards the claimed left elbow disability, the evidence reflects conflicting medical opinions on the question of whether a diagnosis of left ulnar neuropathy is appropriate.  

While the July 2012 VA examiner found that such a diagnosis was not warranted, the previous July 2009 VA QTC examiner assigned a diagnosis of left ulnar neuropathy.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the July 2012 VA examiner's opinion-that the Veteran does not have left ulnar neuropathy-as highly probative medical evidence on this point.  

The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, indicated all pertinent physical findings and EMG results, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

By contrast, the July 2009 VA QTC examination report does not indicate that the examiner had the opportunity to review the Veteran's claims file.  

Moreover, unlike the July 2012 VA examiner, the July 2009 QTC examiner did not point to any pertinent physical findings or EMG results, or provide any rationale to support the diagnosis.  

Thus, on this record, the most persuasive, competent evidence on the question of current diagnosis of left ulnar neuropathy weighs against the claim. 

The Board has also considered the private treatment report noting ulnar neuropathy. However, the treating physician specifically indicated that the Veteran self-reported the diagnosis.   Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board has also considered the lay statements of the Veteran to the effect that he has left ulnar neuropathy related to the fall in service.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau, 492 F3d. at 1372.  

Given that the July 2009 QTC examiner diagnosed ulnar neuropathy, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  

However, as noted, this diagnosis was rendered without discussion of any pertinent physical findings or EMG results.  The examiner did not provide any rationale for the conclusions reached or specifically discuss why a diagnosis of ulnar neuropathy was appropriate.  

Accordingly, the probative value of the Veteran's general assertions in this regard are outweighed by the specific, reasoned opinion of the July 2012 VA examiner, who determined that the Veteran did not have ulnar neuropathy.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, where as here, the competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, without persuasive evidence of current diagnosis of left ulnar neuropathy there is no basis upon which to award service connection for this particular disability.  

As regards any other left elbow disorder, the record reflects diagnosis of pain symptoms consistent with lateral epicondylitis.  However, given the evidence outlined herein above, the Board finds that the weight of the evidence is against the Veteran's claim of service connection.

None of the probative evidence supports a finding of a relationship between the Veteran's service or service-connected disability and any left elbow disorder outside of ulnar neuropathy. 

The only pertinent medical opinion of record is that of the July 2012/August 2013 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current left elbow disorder and service or his service-connected left shoulder disability.  

The Board acknowledge the opinion of the July 2009 VA QTC examiner linking left ulnar neuropathy to service; however, given that the opinion was based upon diagnosis of disability the Board has found to be not warranted, this opinion is of no probative value.

Thus, the only probative medical opinion weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has carefully considered and evaluated the Veteran's lay statements.  The Veteran is competent to report symptoms, present and past.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  However, in this case, the Board finds that the Veteran's assertions of problems with his left elbow in and since service, stemming from the documented fall from a military vehicle are not credible.  

Although the Veteran suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  

It is further inconsistent with his denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention for his left shoulder symptoms.  

The Veteran did not endorse left elbow symptoms on examination or on treatment until approximately the time he filed a claim for service connection for this disability.

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333 (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  

The post service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge. The Veteran's assertion of left elbow symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing elbow symptoms since service are not credible. Therefore, his statements have minimal probative value. 

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his current left elbow disorder is related to service or service-connected disability, the Board again acknowledges that lay witnesses may, in some circumstances, competently opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at1316.  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinion of the physician who performed the July 2012/August 2013 VA examination.  

Furthermore, the Board finds the Veteran's lay statement to be inconsistent with the normal findings at separation and for many years thereafter.   

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated left elbow disorder is not due to a documented event or incident of his period of service or to service-connected left shoulder disability.  

Accordingly, on this record, the claim of service connection for a left elbow disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left elbow disorder, to include as secondary to the service-connected left shoulder disability, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


